Citation Nr: 1123770	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic urinary tract infections (UTI), to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for a chronic skin condition, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1964 to August 1968.

These matters come before the Board of Veterans Appeals (Board) on appeal from a June 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Veteran and his wife testified at a personal hearing at the RO before a local Decision Review Officer (DRO) in August 2008; a transcript of that hearing is of record.  The Veteran has not requested a Board hearing.

When these issues were previously before the Board in December 2009, service connection for UTIs and a skin disorder were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC for further development.

In February 2011, the Board again remanded the matters to the RO via the AMC, finding that the evidence of record remained inadequate for adjudication purposes.

Also in February 2011, the Board reopened two previously denied claims, and granted the underlying claims of service connection for hypertension and for heart disease.  VA has implemented those grants of benefits, and no question remains for the Board with respect to those issues.

The appeal on the remaining issues is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2011, the Board directed that the Veteran be provided new VA examinations and new medical opinions be obtained with respect to the claims of service connection for chronic UTIs and a chronic skin condition.  The February 2010 examinations afforded the Veteran in response to the December 2009 remand were not adequate.  The examiner failed to properly identify any current disabilities related to either condition, and phrased his opinion regarding a nexus to service in an unclear manner.  The correct "at least as likely as not" standard could therefore not be applied.

The AMC failed utterly in complying with the Board's directives.  Instead, the AMC merely issued a new supplemental statement of the case which considered only the inadequate February 2010 examination in continuing the denial of benefits.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The February 2011 Board remand is therefore repeated:  

In December 2009, the Board remanded the issues of service connection for UTIs and a skin disorder for further development.  Specifically, new VA examinations were required to identify any current diagnoses, and to obtain a medical opinion, based on the "at least as likely as not" standard as to whether any currently diagnosed condition was related to service or service connected diabetes.  Findings regarding aggravation were requested.

A VA examination was performed in February 2010.  However, the examiner failed to specify whether there was any chronic condition of the skin or urinary tract present.  He noted that there was no current rash, but did not state whether a past condition was merely quiescent or completely resolved.  He was unclear as to whether "recurrent" UTI meant a chronic condition, or isolated episodic infections. 

Although the examiner did offer an opinion regarding a nexus to service, he stated his opinion in terms which do not permit the Board to apply the correct legal standard.  By stating that the evidence was "not enough" to show a nexus, he indicated that the preponderance of evidence did not favor the Veteran, leaving open the possibility that the evidence was in equipoise.  In such an instance, reasonable doubt would be resolved in the Veteran's favor.  Moreover, the examiner failed to provide a clear rationale for his opinion.  The examination is not, therefore, adequate for adjudication purposes, and remand is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

Further, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The failure of the examiner to respond completely to the Board's questions and to apply the directed standard mandate remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA genitourinary examination.  The claims file must be reviewed in conjunction with the examination.  The examiner should identify all current diagnoses of the urinary tract, and should specifically state whether there is any current infection.  The examiner should state whether the history of past UTIs reflects a chronic condition manifested by recurrent infections, or if each infection was an independent, acute episode.

If a chronic UTI condition is diagnosed, the examiner should opine as to whether it is at least as likely as not that such was caused or aggravated by service or any service connected disability; any role of diabetes must be specifically discussed.  The examiner must also state to what extent, if any, the UTI condition was aggravated.  Aggravation means worsened beyond the natural progression of the disease.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA skin examination.  The claims file must be reviewed in conjunction with the examination.  The examiner should identify all current diagnoses of the skin, and should specifically state whether there is any current condition which may be present but quiescent.  

If a chronic skin condition is diagnosed, the examiner should opine as to whether it is at least as likely as not that such was caused or aggravated by service or any service connected disability; any role of diabetes must be specifically discussed.  The examiner must also state to what extent, if any, the skin condition was aggravated.  Aggravation means worsened beyond the natural progression of the disease.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate SSOC and provide the veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

